 86DECISIONSOF NATIONALLABOR RELATIONS BOARDSunshine-50 Care Centers,Inc.,Hilton ConvalescentHome DivisionandNursing&Convalescent HomeEmployees Division of Local 79,Service EmployeesInternationalUnion,AFL-CIO,Petitioner.Case7-RC-12548March 25, 1975DECISION AND CERTIFICATION OFREPRESENTATIVEAll full-time and regular part-time employees em-ployed by the Employer at its facility located at3161Hilton,Ferndale,Michigan, includingnurses aides, orderlies, housekeeping aides, main-tenance employees, laundry aides and kitchen em-ployees; but excluding office clerical employees,registerednurses,professional employees, licensedpracticalnurses,guards and supervisors as definedin the Act.BY MEMBERSFANNING, PENELLO, AND KENNEDYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-mem-ber panel has considered objections to an election heldAugust 22, 1974,' and the Regional Director's reportrecommending disposition of same. The Board has re-viewed the record in light of the exceptions and brief,and hereby adopts the Regional Director's findings andrecommendations.CERTIFICATION OF REPRESENTATIVEIt is hereby certifiedthat a majorityof the validballots have been cast for Nursing&ConvalescentHome Employees Divisionof Local 79,Service Em-ployees International Union,AFL-CIO,and that, pur-suant to Section9(a) of the Actthe foregoing labororganization is the exclusive representative of all theemployees in the following appropriate unit for thepurposesof collective-bargaining with respect to ratesof pay,wages, hours of employment,or other condi-tions of employment:IThe election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was. 24 for, and 13 against, the Petitioner;there was I challenged ballot, an insufficient number to affect theresultsMEMBER KENNEDY, dissenting:Iwould direct a hearing on Objection 2. In his_re-port, the Regional Director finds that the Board agenton three occasions left the'polling area with the ballotbox unsealed. The Employer in its exceptions assertsthat during the Board agent's three absences, the un-marked ballots were left lying on a table in the pollingarea. If the Employer's assertions are true, the electionshould be set aside.In my recent dissent inBenavent & Fournier, Inc.,208 NLRB 636 (1974), I pointed out that it has beena cardinal principle of the Board that unmarked ballotsremain in the sole possession and custody of the Boardagent at all times. In the absence of such a rule, thepossibility of fraudulent voting presents a distinctthreat to the Board's election process. It could well bethat in many cases, depending upon the ingenuity orguile of the perpetrator, fraudulent voting could beundetected. The Regional Director states in his reportthat there is no evidence of tampering with the ballotbox.Where it appears that unauthorized persons havehad access to both unmarked ballots and an unsealedballot box, it is obviously unnecessary to tamper withthe ballot box. I adhere to the view that the Board'sstandards of conducting elections should not be low-ered to permit the abandonment of both ballots andballot box to others.217 NLRB No. 14